                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

KATHY BELL,

              Plaintiff,
v.                                                          Case No. 8:18-cv-3118-T-36SPF
DEYAVE, SABAOT, INC.,
and ROMA SQUARE, INC.,

              Defendants.
                                               /
                                          ORDER
       This cause comes before the Court upon Plaintiff’s Amended Motion to Compel

Compliance with the Court’s ADA Scheduling Order (Doc. 23).              There has been no

opposition memorandum filed, and, in light of the requirements of Local Rule 3.01(b), it will

be assumed that Defendants have no objection to the requested relief.

       Accordingly, it is hereby

       ORDERED:

       (1) Plaintiff’s Amended Motion to Compel Compliance with the Court’s ADA

          Scheduling Order (Doc. 23) is GRANTED.

       (2) On or before October 7, 2019, Defendants shall serve a written response as directed

          in the Court’s Amended ADA Scheduling Order (Doc. 18), including any Rule

          26(a)(2) expert report that Defendants intend to rely upon.

       (3) The Court appoints the following individual to serve as mediator in this action:

                                   Cynthia N. Sass
                                   Sass Law Firm
                                   601 West Dr. Martin Luther King Jr. Blvd.
                                   Tampa, FL 33603
                                   ph: 813-251-5599
(4) The Mediator is available to mediate the case on October 9th, 10th and 15th, 2019.

   The parties are directed to immediately confer and contact the Mediator to

   schedule the mediation. The parties are further directed to file a notice of the

   mediation date with the Court by October 3, 2019. Failure to do so will result in

   the Court selecting the date of mediation for the parties.

ORDERED in Tampa, Florida, October 1, 2019.




                                       2
